                Case 18-10834-CSS                       Doc 947             Filed 03/07/19               Page 1 of 4




                                   OFFICE t1F' 1'N~ UIVfiTED STATES TRUSTEE - REGIfli~ 3
                                  POST-CON~lRM,0.TIOt~ QUARi'ERLY SWMMAF~Y R~POR

             This Report is to be submitted for aN bank accourtits that are preseatiy maintained by the {cost confirmation debtor.
Debtor's Name; V F? Tschr~a         ies Hoidco Ll~C              dank: Bank of America

Bankruptcy Numbar.:18-10834                                      Account Number:                    315.3

Date of Canfirmafian: Au us 21 2018                              Account Type: Escrow Account


Reporting Period (month/year), October --December 2018

           Beginning Cash Balance;                                             ~ 3,Q$6,146

All receipts received by the debtor;

           Gash Salas;                                                        ~

           Callectian of%c~aunts Receivable:                                  ~0

           i'roceeds from Litigation (settlement br otherw{se):                ~0

           Sale of Debtor's Assets;                                           $D

           Gapitai infusion pursuant to the.Plan;                              S0

           'C'otal of cash received;                                           ~ Q

Total of cash available:                                                                     ~a 3,496746

                                                                                                                           gebtor:
Less al! disbursements or payments (including payments made under the confirmed plan) made by the

            Uisbursem~nts made under the plan, excluding the administrafivo
                      claims of bankruptcy professionals                    ~v 0

            gisbursements made pursuant to the administrative claims of
                      bankruptcy professionals;                                               ~ 3 22~ 019

            All other disbursements made in the ordinary course:                               ~ (271 127}

            Total Disbursements                                                                             ~a_3498 1~6

.Ending Cash Balance                                                                                        ~ 0_


Pursuant to 28 U.S.C. Section 1746(2), I hereby deGare under penalty of perJury that the foregoing is true and
correct to the best t~f my kn   ge nd belief.

   Februa~,8,2018_RobertKrakaweriCEO~
 Date             am~ ewe

 Debtor; VER Te h of ies Hold o LLC

 Casa Number:18-10834
                 Case 18-10834-CSS                       Doc 947           Filed 03/07/19               Page 2 of 4




                                   aFFte~ a~ r~t~ ur~~r~D s~r~a~r~s ~rRus~r~~ - ~~~~on~ ~
                                  PCiST-CONFIRMATi(3N QUARTERLY SUMMARY R~PpRT

             This Report is fp be submitted for ail bank accounts Rhat aro presently main4pinad by iho past oonfirmation aobfor.
Debtor's Name: V~~: Technola ids Holdc~ LLC                     8an(t:    East West Bank

Bankruptcy Nurnber::18-10834                                    Account Number: _               _ 1207

Date of Confirmation: Au ust 21 2018                            Accoun# Type: Escrow Account


Reporting period (man#h(year): October ~ December 2Q98

           Beginning Cash Balance:                                     ~ 10 899 880

Ali receipts recF;ived by the debtor:

            Cash Sales:                                                       ~0

            Collection of Accounts (~eceivabie;                               ~0

           Proceeds from Litigation (seitlement or othe~rrise):               ~ 0

            Sale of Debtor's Assefs;                                         $0

            Capital Infusion pursuant to the Plan:                            ~            0

            'Cotal of cash received;                                          ~            0

Total of cash available;                                                                    ~a 90,999,9813

                                                                                plan) made by the Debtor:
Less all disbursements or payments (including payments made under the confirmed

            Disbursements made under the plan, excluding the administrative
                      claims of bankruptcy professionals;                   ~ 0

            Disbursements made pursuant to the administrative claims of
                      bankruptcy professionals:                                             "~,,,,LQ}

            Ail other disbursements made in the ordinary course;                               ~ (a)

            Total Disbursements                                                                          ~ ta)

                                                                                                        ~ 10x 99.980
 finding Cash Balance

                                                                                            foregoing is true and
 Pursuant to 28 IJ,S.G. Section 17A6{2), i hereby declare under penalty of perjury that the
 correct to the bast of my kno~   ge d belies.
                             ,r
   February 6, 20'19 _,~%                           Robert Krakauer/CEQ
 Date                                 r~etl`Iti

 Debtor. VER Technalonies Hoidco L.LC

 Gale Number,18.10834
                Case 18-10834-CSS                   Doc 947          Filed 03/07/19       Page 3 of 4




                                                                                 ~iecern~~r.3~ ~f31~8

                                    kSS~TS'

Cash (Unr~sfricted)                                                             ~~~,9~~.98fl

Cash (Restricted)                                                               ~~

Accounts Receivable (Net)                                                       $p

Inventory                                                                       ~a

Nptes Receivable                                                                ~~

Prepaid expenses                                                                $n

Other.(Attach List)                                                             ~~

Tatai Current Assets                                                            X10,999,980

Pro~~r~,'P1~nt & ~q'tti~anacnt

Real Property &Improvements                                                     $p

Machinery &Equipment                                                            ~~

Furniture, fixtures &Office Egwlpment                                           ~n

Vehicles                                                                        ~~

Leasehold Improvements                                                          ~~

Less; Accumulated Depreciation/Depletion                                        ~~

1'otai Properly, Plant &equipment                                               ~n

Due from Afifiliates &Insiders                                                  ~~

Other (Attach List}                                                             ~~

Total Assets                                                                    X10,999,980

~iat~Pliti~s~~iot Su~jec~~o Gorr3prc~r~'~is.a (f'r~~#}~~tl~a~n' ~iaiati3tics~

Accounts Payable                       ~~                 .~       ~.R          ~~

Taxes Payab(s                                                                   ~0

Notes ~'ayabie                                                                  ~~
                    Case 18-10834-CSS                          Doc 947             Filed 03/07/19     Page 4 of 4




I'rafessiona( fees                                                                         $0

Secured Dobt                                                                               $Q

Due to Affiliates & insiders                                                               $0

Qther (~itach list)                                                                        50

Totaf .~ostpetition Liabilities                                                            $0

                  ati~3~@f'~ f0 ~.+i3t71~1'4i~3f5B ~~YE:•~7Ct~~1Dit t.~c'l~7t~~~#BS~•
~...i8~'1~r1~105: r


Secured Debt -Per Pian                                                                     ~0

Priority Qebt -Per Pian                                                                    ~0

Unsecured Debt -Par Plan                                                                   ~4~,b70,9~1

ether (Attach List) ~ Per Plan                                                             ~~

Total Pre<petition L(abilities                                                             540,07Q,941

Total Liabilities                                                                          ~40,Q7Q,8~31

~~}Utf~"

Common Stack                                                                                pan

F2etained Earnings Deficit)                                                                ($29,070,981)

Tataf equity (C}eficit)                                                                     ~0

Totai Liabilities & Qwners' Equity                                                          ~a~~~~~~,98~
